 1

 2

 3

 4

 5

 6

 7

 8

 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   VADIM STANLEY MIESEGAES,                     Case No. CV 18-08498 CJC (RAO)
13                      Plaintiff,
14         v.                                     ORDER ACCEPTING FINDINGS,
                                                  CONCLUSIONS, AND
15   DEPARTMENT OF STATE                          RECOMMENDATION OF UNITED
     HOSPITALS - ATASCADERO, et al.,              STATES MAGISTRATE JUDGE
16
                        Defendants.
17

18
           Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s First
19
     Amended Complaint (“FAC”), the Interim Report and Recommendation of the
20
     United States Magistrate Judge (“Interim Report”), Plaintiff’s Objections, and all
21
     other records and files herein. Further, the Court has made a de novo determination
22
     of those portions of the Interim Report to which objections have been made.
23
     Plaintiff advances two objections to the Interim Report.
24
           First, Plaintiff objects to the Interim Report’s recommendation that Plaintiff’s
25
     Section 1983 claims against Atascadero State Hospital should be dismissed. Dkt.
26
     No. 15 (“Objections”) at 2. Plaintiff argues that the Supreme Court case Kansas v.
27
     Burleson, 250 U.S. 188 (1919), supports his position that when a state agency
28
 1   engages in the business of a public entity, it does so in its corporate capacity and
 2   not its governmental capacity. Id. The Court has reviewed the Kansas opinion and
 3   the language quoted by Plaintiff does not appear in it. The Court agrees with the
 4   Interim Report’s finding that nothing in the Kansas opinion conflicts with the
 5   Interim Report’s recommendation to dismiss the Section 1983 claims against
 6   Atascadero State Hospital.
 7         Second, Plaintiff objects to the Interim Report’s recommendation to dismiss
 8   his claims against Defendant Pyrtorak. Objections at 3-4. For the first time in his
 9   Objections to the Interim Report, Plaintiff brings a procedural due process claim
10   against Defendant Pyrtorak.     Id.   Plaintiff claims that his entitlement to food
11   preferences under California state law constitutes a clearly established property
12   right and that he was not provided a hearing that justifies the denial of this
13   entitlement. Id. at 4. The Court “has discretion, but is not required, to consider
14   claims or arguments raised for the first time in the objection to a magistrate judge’s
15   report.” Moore-Ali v. Sacramento Cty., 333 Fed. App’x 331 (9th Cir. 2009) (citing
16   Brown v. Roe, 279 F.3d 742, 745 (9th Cir. 2002); United States v. Howell, 231 F.3d
17   615, 621 (9th Cir. 2000)). Here, the Court declines to exercise its discretion to
18   consider Plaintiff’s procedural due process claim raised for the first time in his
19   Objections to the Interim Report.
20         Plaintiff has already been provided the opportunity to amend his complaint
21   so that he could cure the deficiencies of his original complaint, including the
22   deficiencies of his claim of inadequate nutrition against Defendant Pyrtorak.
23   Plaintiff’s original complaint attempted to allege a substantive due process claim
24   against Defendant Pyrtorak for failure to provide adequate nutrition. See Dkt. No. 1
25   at 27-31. There were no allegations regarding deficient procedures or the lack of a
26   hearing associated with the alleged deprivation of food. The magistrate judge
27   screened the complaint and found that Plaintiff failed to state a claim based on
28   deprivation of food. See Dkt. No. 6 at 14-15. The screening order provided the
                                               2
 1   legal standards for both substantive due process claims and procedural due process
 2   claims. Id. at 8-9. In his FAC, Plaintiff again alleged a substantive due process
 3   claim against Defendant Pyrtorak for failure to provide adequate nutrition. See Dkt.
 4   No. 12 at 31-36. Although Plaintiff had been provided the legal standard for a
 5   procedural due process claim, Plaintiff again alleged no facts regarding deficient
 6   procedures or lack of a hearing with respect to his claim of inadequate nutrition.
 7   Only after the Interim Report recommended dismissal of Plaintiff’s claims against
 8   Defendant Pyrtorak did Plaintiff argue that Defendant Pyrtorak denied him
 9   procedural due process protections. The Court declines to consider this new claim
10   as Plaintiff had the opportunity to bring this claim in his FAC but failed to do so.
11         Accordingly, the Court is not persuaded by Plaintiff’s objections. The Court
12   hereby accepts and adopts the Magistrate Judge’s findings, conclusions, and
13   recommendations.
14         IT IS ORDERED that:
15         (1) Plaintiff’s Section 1983 claims against Defendants Atascadero State
16             Hospital, Funk, and Pyrtorak are dismissed with prejudice and without
17             leave to amend;
18         (2) Plaintiff’s state law claims against Defendants Funk and Pyrtorak are
19             dismissed without prejudice;
20         (3) Plaintiff’s stalking claim is dismissed with prejudice and without leave to
21             amend; and
22         (4) The magistrate judge shall direct service of process on Defendant Price
23             in his individual and official capacities.
24

25
     DATED: May 28, 2019                     ___________________________________
                                             CORMAC J. CARNEY
26                                           UNITED STATES DISTRICT JUDGE
27

28

                                                3
